DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael L. Kenaga (Reg. No. 34639) on 7/18/2022.
The application has been amended as follows: 
8. (Currently amended) The power control and indicator device of claim 3, further comprising the switch includes a side surface and a bottom surface, the first terminal and the second terminal extend outwardly from the side surface of the switch, the light-emitting diode, current limiting resistor, and associated circuits are coupled to the first and second terminals adjacent to the side surface 3Atty. Docket No. ZGC 0001 US of the switch, a section of self-engaging fastener includes an opening to receive the light- emitting diode, the section is folded over the light-emitting diode, resistor and associated circuit in an overlapping and self-engaging and secure manner, a strip of copper is formed in a U- shaped manner, forming a top surface, bottom outside surface, and an inner surface, and further comprising a two part self-adhesive backed hook and loop fastener, with one part secured to the inner surface and the other part secured to the acoustic string instrument so that the device is secured to the acoustic string instrument, the other part of the two part self-adhesive backed hook and loop fastener may be secured to the front and back side of the sound board, and the preamp connector is adapted to couple with the preamp located in the acoustic string instrument and the battery connector is adapted to be coupled to a battery and located in the acoustic string instrument.
13. (Currently amended) A power control and indicator device for coupling to an acoustic string instrument preamp, comprising: a light emitting diode having an anode terminal and a cathode terminal; a switch having a first terminal and a second terminal, the switch having a closed position that closes a circuit between the first and second terminal and an open position that opens the circuit between the first and second terminal; a battery connector having a positive terminal and a negative terminal, the battery connector adapted to couple to a battery; a preamp connector having a positive terminal and a negative terminal; a current limiting resistor connected in series with the light-emitting diode; wherein the switch includes a side surface and a bottom surface, the first terminal and the second terminal extend outwardly from the side surface of the switch, the light-emitting diode, current limiting resistor, and associated circuits are coupled to the first and second terminals adjacent to the side surface of the switch, a section of self-engaging fastener includes an opening to receive the light-emitting diode, the section is folded over the light-emitting diode, resistor and associated circuit in an overlapping and self-engaging and secure manner, a strip of copper is formed in a U-shaped manner, forming a top surface, bottom outside surface, and an inner surface, and further comprising a two part self-adhesive backed hook and loop fastener, with one part secured to the inner surface and the other part secured to the acoustic string instrument 6Atty. Docket No. ZGC 0001 US so that the device is secured to the acoustic string instrument, the other part of the two part self- adhesive backed hook and loop fastener may be secured to the front and back side of the sound board, and the preamp connector is adapted to couple with the existing preamp located in the acoustic string instrument and the battery connector is adapted to be coupled to a battery and located in the acoustic string instrument, whereby with a battery connected to the battery connector, wherein with the switch in the closed position, the light emitting diode is powered and illuminates and the battery connector is coupled to the preamp connector, the battery provides power to the preamp connector, and wherein with the switch in the open position, the light emitting diode is not powered and does not illuminate and the battery connector is not coupled to the preamp connector and the battery does not provide power to the preamp connector.

Allowable Subject Matter
In view of further search and amended claims, claims 1, 3-5, 7-10 and 12-14 are allowed.
The following  is  an  examiner’s  statement  of  reasons  for  allowance of   claims 1, 3-5, 7-10 and 12-14:
Claims 1, 3-5, 7-10 and 12-14  are allowed in view of Applicant's amendment and accompanying remarks filed on 07/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654